(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                      RENICO, WARDEN v. LETT

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 09–338.      Argued March 29, 2010—Decided May 3, 2010
From jury selection to jury instructions in a Michigan court, respondent
  Lett’s first trial for, inter alia, first-degree murder took less than nine
  hours. During approximately four hours of deliberations, the jury
  sent the trial court seven notes, including one asking what would
  happen if the jury could not agree. The judge called the jury and the
  attorneys into the courtroom and questioned the foreperson, who said
  that the jury was unable to reach a unanimous verdict. The judge
  then declared a mistrial, dismissed the jury, and scheduled a new
  trial. At Lett’s second trial, after deliberating for only 3 hours and 15
  minutes, a new jury found him guilty of second-degree murder. On
  appeal, Lett argued that because the judge in his first trial had an
  nounced a mistrial without any manifest necessity to do so, the Dou
  ble Jeopardy Clause barred the State from trying him a second time.
  Agreeing, the Michigan Court of Appeals reversed the conviction.
  The Michigan Supreme Court reversed. It concluded that, under
  United States v. Perez, 9 Wheat. 579, 580, a defendant may be retried
  following the discharge of a deadlocked jury so long as the trial court
  exercised its “sound discretion” in concluding that the jury was dead
  locked and thus that there was a “manifest necessity” for a mistrial;
  and that, under Arizona v. Washington, 434 U. S. 497, 506–510, an
  appellate court must generally defer to a trial judge’s determination
  that a deadlock has been reached. It then found that the judge at
  Lett’s first trial had not abused her discretion in declaring the mis
  trial, observing that the jury had deliberated a sufficient amount of
  time following a short, noncomplex trial; that the jury had sent sev
  eral notes, including one appearing to indicate heated discussions;
  and that the foreperson had stated that the jury could not reach a
  verdict. In Lett’s federal habeas petition, he contended that the
2                           RENICO v. LETT

                                 Syllabus

    Michigan Supreme Court’s rejection of his double jeopardy claim was
    “an unreasonable application of . . . clearly established Federal law,
    as determined by the Supreme Court of the United States,” 28
    U. S. C. §2254(d)(1), and thus that he was not barred by the Antiter
    rorism and Effective Death Penalty Act of 1996 (AEDPA) from ob
    taining federal habeas relief. The District Court granted the writ,
    and the Sixth Circuit affirmed.
Held: Because the Michigan Supreme Court’s decision in this case was
 not unreasonable under AEDPA, the Sixth Circuit erred in granting
 Lett habeas relief. Pp. 5–12.
    (a) The question under AEDPA is whether the Michigan Supreme
 Court’s determination was “an unreasonable application of . . . clearly
 established Federal law,” §2254(d)(1), not whether it was an incorrect
 application of that law, see Williams v. Taylor, 529 U. S. 362, 410.
 AEDPA imposes a “highly deferential standard for evaluating state
 court rulings,” Lindh v. Murphy, 521 U. S. 320, 333, n. 7, and “de
 mands that [they] be given the benefit of the doubt,” Woodford v. Vis
 ciotti, 537 U. S. 19, 24 (per curiam). Pp. 5–6.
    (b) Here, the “clearly established Federal law” is largely undis
 puted. When a judge discharges a jury on the grounds that the jury
 cannot reach a verdict, the Double Jeopardy Clause does not bar a
 new trial for the defendant before a new jury, Perez, 9 Wheat., at
 579–580. Trial judges may declare a mistrial when, “in their opinion,
 taking all the circumstances into consideration, there is a manifest
 necessity” for doing so, id., at 580, i.e., a “high degree” of necessity,
 Washington, supra, at 506. The decision whether to grant a mistrial
 is reserved to the “broad discretion” of the trial judge, Illinois v.
 Somerville, 410 U. S. 458, 462, and the discretion “to declare a mis
 trial [for a deadlocked jury] is . . . accorded great deference by a re
 viewing court,” Washington, supra, at 510, although this deference is
 not absolute. This Court has expressly declined to require the “me
 chanical application” of any “rigid formula,” Wade v. Hunter, 336
 U. S. 684, 690–691, when a trial judge decides to declare a mistrial
 due to jury deadlock, and it has explicitly held that the judge is not
 required to make explicit findings of “manifest necessity” or “articu
 late on the record all the factors” informing his discretion, Washing
 ton, supra, at 517. The Court has never required a judge in these cir
 cumstances to force the jury to deliberate for a minimum period of
 time, to question the jurors individually, to consult with counsel, to
 issue a supplemental jury instruction, or to consider any other means
 of breaking the impasse. Moreover, the legal standard applied by the
 Michigan Supreme Court is a general one—whether there was an
 abuse of the “broad discretion” reserved to the trial judge, Somerville,
 supra, at 462. Because AEDPA authorizes a federal court to grant
                     Cite as: 559 U. S. ____ (2010)                      3

                                Syllabus

  relief only when a state court’s application of federal law was unrea
  sonable, it follows that “[t]he more general the rule” at issue—and
  thus the greater the potential for reasoned disagreement among fair
  minded judges—“the more leeway [state] courts have in reaching out
  comes in case-by-case determinations.” Yarborough v. Alvarado, 541
  U. S. 652, 664. Pp. 6–9.
     (c) The Michigan Supreme Court’s adjudication involved a straight
  forward application of this Court’s longstanding precedents to the
  facts of Lett’s case. The state court cited this Court’s double jeopardy
  cases—from Perez to Washington—applying those precedents to the
  particular facts before it and finding no abuse of discretion in light of
  the length of deliberations following a short, uncomplicated trial, the
  jury’s notes to the judge, and the fact that the foreperson stated that
  the jury could not reach a verdict. It was thus reasonable for the
  court to determine that the trial judge had exercised sound discretion
  in declaring a mistrial. The Sixth Circuit concluded otherwise be
  cause it disagreed with the inferences that the Michigan Supreme
  Court had drawn from the facts. The Circuit Court’s interpretation is
  not implausible, but other reasonable interpretations of the record
  are also possible. It was not objectively unreasonable for the Michi
  gan Supreme Court to conclude that the trial judge’s exercise of dis
  cretion was sound, both in light of what happened at trial and the
  fact that the relevant legal standard is a general one, to which there
  is no “plainly correct or incorrect” answer in this case. Yarborough,
  supra, at 664. The Sixth Circuit failed to grant the Michigan courts
  the dual layers of deference required by AEDPA and this Court’s dou
  ble jeopardy precedents. Pp. 9–11.
     (d) The Sixth Circuit also erred in relying on its own Fulton v.
  Moore decision for the proposition that Arizona v. Washington sets
  forth three specific factors that determine whether a judge has exer
  cised sound discretion. Because Fulton does not constitute “clearly
  established Federal law, as determined by the Supreme Court,”
  §2254(d)(1), failure to apply it does not independently authorize ha
  beas relief under AEDPA. Nor can Fulton be understood merely to il
  luminate this Court’s decision in Washington, as Washington did not
  set forth any such test to determine whether a trial judge has exer
  cised sound discretion in declaring a mistrial. Pp. 11–12.
     (e) The Court does not deny that the trial judge in this case could
  have been more thorough before declaring a mistrial. Nonetheless,
  the steps that the Sixth Circuit thought she should have taken were
  not required—either under this Court’s double jeopardy precedents
  or, by extension, under AEDPA. Pp. 12.
316 Fed. Appx. 421, reversed and remanded.
4                         RENICO v. LETT

                              Syllabus

  ROBERTS, C. J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, GINSBURG, and ALITO, JJ., joined. STEVENS, J., filed
a dissenting opinion, in which SOTOMAYOR, J., joined, and in which
BREYER, J., joined as to Parts I and II.
                       Cite as: 559 U. S. ____ (2010)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 09–338
                                  _________________


       PAUL RENICO, WARDEN, PETITIONER v.

                REGINALD LETT

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                 [May 3, 2010]


  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
  This case requires us to review the grant of a writ of
habeas corpus to a state prisoner under the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA), 28
U. S. C. §2254(d). The District Court in this case issued
the writ to respondent Reginald Lett on the ground that
his Michigan murder conviction violated the Double Jeop
ardy Clause of the Constitution, and the U. S. Court of
Appeals for the Sixth Circuit affirmed. In doing so, how
ever, these courts misapplied AEDPA’s deferential stan
dard of review. Because we conclude that the Michigan
Supreme Court’s application of federal law was not unrea
sonable, we reverse.
                              I
   On August 29, 1996, an argument broke out in a Detroit
liquor store. The antagonists included Adesoji Latona, a
taxi driver; Charles Jones, a passenger who claimed he
had been wrongfully ejected from Latona’s cab; and
Reginald Lett, a friend of Jones’s. After the argument
began, Lett left the liquor store, retrieved a handgun from
2                     RENICO v. LETT

                     Opinion of the Court

another friend outside in the parking lot, and returned to
the store. He shot Latona twice, once in the head and once
in the chest. Latona died from his wounds shortly thereaf
ter. See People v. Lett, 466 Mich. 206, 208–209, 644 N. W.
2d 743, 745 (2002).
   Michigan prosecutors charged Lett with first-degree
murder and possession of a firearm during the commission
of a felony. His trial took place in June 1997. From jury
selection to jury instructions the trial took less than nine
hours, spread over six different days. Id., at 209, 644
N. W. 2d, at 745.
   The jury’s deliberations began on June 12, 1997, at 3:24
p.m., and ran that day until 4 p.m. Id., at 209, n. 1, 644
N. W. 2d, at 745, n. 1. After resuming its work the next
morning, the jury sent the trial court a note—one of seven
it sent out in its two days of deliberations—stating that
the jurors had “ ‘a concern about our voice levels disturb
ing any other proceedings that might be going on.’ ” Id., at
209, n. 2, 644 N. W. 2d, at 745, n. 2. Later, the jury sent
out another note, asking “ ‘What if we can’t agree?
[M]istrial? [R]etrial? [W]hat?’ ” Id., at 209, 644 N. W. 2d,
at 745.
   The trial transcript does not reveal whether the judge
discussed the jury’s query with counsel, off the record,
upon receiving this last communication. Id., at 209, n. 3,
644 N. W. 2d, at 745, n. 3. What is clear is that at 12:45
p.m. the judge called the jury back into the courtroom,
along with the prosecutor and defense counsel. Once the
jury was seated, the following exchange took place:
       “THE COURT: I received your note asking me what
    if you can’t agree? And I have to conclude from that
    that that is your situation at this time. So, I’d like to
    ask the foreperson to identify themselves, please?
       “THE FOREPERSON: [Identified herself.] 

       “THE COURT: Okay, thank you. All right. I need

                 Cite as: 559 U. S. ____ (2010)           3

                     Opinion of the Court

    to ask you if the jury is deadlocked; in other words, is
    there a disagreement as to the verdict?
       “THE FOREPERSON: Yes, there is.
       “THE COURT: All right. Do you believe that it is
    hopelessly deadlocked?
       “THE FOREPERSON: The majority of us don’t be
    lieve that—
       “THE COURT: (Interposing) Don’t say what you’re
    going to say, okay?
       “THE FOREPERSON: Oh, I’m sorry.
       “THE COURT: I don’t want to know what your ver
    dict might be, or how the split is, or any of that.
    Thank you. Okay? Are you going to reach a unani
    mous verdict, or not?
       “THE FOREPERSON: (No response)
       “THE COURT: Yes or no?
       “THE FOREPERSON: No, Judge.” Tr. in No. 96–
    08252 (Recorder’s Court, Detroit, Mich.), pp. 319–320.
  The judge then declared a mistrial, dismissed the jury,
and scheduled a new trial for later that year. Neither the
prosecutor nor Lett’s attorney made any objection.
  Lett’s second trial was held before a different judge and
jury in November 1997. This time, the jury was able to
reach a unanimous verdict—that Lett was guilty of sec
ond-degree murder—after deliberating for only 3 hours
and 15 minutes. Lett, supra, at 210, and n. 4, 644 N. W.
2d, at 746, and n. 4.
  Lett appealed his conviction to the Michigan Court of
Appeals. He argued that the judge in his first trial had
announced a mistrial without any manifest necessity for
doing so. Because the mistrial was an error, Lett main
tained, the State was barred by the Double Jeopardy
Clause of the U. S. Constitution from trying him a second
time. The Michigan Court of Appeals agreed with Lett
and reversed his conviction.
4                      RENICO v. LETT

                      Opinion of the Court

   The State appealed to the Michigan Supreme Court,
which reversed the Court of Appeals. The court explained
that under our decision in United States v. Perez, 9 Wheat.
579 (1824), a defendant may be retried following the dis
charge of a deadlocked jury, even if the discharge occurs
without the defendant’s consent. Lett, 466 Mich., at 216–
217, 644 N. W. 2d, at 749. There is no Double Jeopardy
Clause violation in such circumstances, it noted, so long as
the trial court exercised its “ ‘sound discretion’ ” in conclud
ing that the jury was deadlocked and thus that there was
a “ ‘manifest necessity’ ” for a mistrial. Ibid. (quoting
Perez, supra, at 580; emphasis deleted). The court further
observed that, under our decision in Arizona v. Washing
ton, 434 U. S. 497, 506–510 (1978), an appellate court
must generally defer to a trial judge’s determination that
a deadlock has been reached. 466 Mich., at 218–222, 644
N. W. 2d, at 750–752.
   After setting forth the applicable law, the Michigan
Supreme Court determined that the judge at Lett’s first
trial had not abused her discretion in declaring the mis
trial. Id., at 223, 644 N. W. 2d, at 753. The court cited the
facts that the jury “had deliberated for at least four hours
following a relatively short, and far from complex, trial,”
that the jury had sent out several notes, “including one
that appears to indicate that its discussions may have
been particularly heated,” and—“[m]ost important”—“that
the jury foreperson expressly stated that the jury was not
going to reach a verdict.” Ibid.
   Lett petitioned for a federal writ of habeas corpus.
Again he argued that the trial court’s declaration of a
mistrial constituted an abuse of discretion because there
was no manifest necessity to cut short the jury’s delibera
tions. He further contended that the Michigan Supreme
Court’s rejection of his double jeopardy claim amounted to
“an unreasonable application of . . . clearly established
Federal law, as determined by the Supreme Court of the
                 Cite as: 559 U. S. ____ (2010)           5

                     Opinion of the Court

United States,” and thus that he was not barred by
AEDPA, 28 U. S. C. §2254(d)(1), from obtaining federal
habeas relief. The District Court agreed and granted the
writ. 507 F. Supp. 2d 777 (ED Mich. 2007). On appeal, a
divided panel of the U. S. Court of Appeals for the Sixth
Circuit affirmed. 316 Fed. Appx. 421 (2009). The State
petitioned for review in our Court, and we granted certio
rari. 558 U. S. ___ (2009).
                             II
  It is important at the outset to define the question be
fore us. That question is not whether the trial judge
should have declared a mistrial. It is not even whether it
was an abuse of discretion for her to have done so—the
applicable standard on direct review. The question under
AEDPA is instead whether the determination of the
Michigan Supreme Court that there was no abuse of dis
cretion was “an unreasonable application of . . . clearly
established Federal law.” §2254(d)(1).
  We have explained that “an unreasonable application of
federal law is different from an incorrect application of
federal law.” Williams v. Taylor, 529 U. S. 362, 410
(2000). Indeed, “a federal habeas court may not issue the
writ simply because that court concludes in its independ
ent judgment that the relevant state-court decision ap
plied clearly established federal law erroneously or incor
rectly.” Id., at 411. Rather, that application must be
“objectively unreasonable.” Id., at 409. This distinction
creates “a substantially higher threshold” for obtaining
relief than de novo review. Schriro v. Landrigan, 550
U. S. 465, 473 (2007). AEDPA thus imposes a “highly
deferential standard for evaluating state-court rulings,”
Lindh v. Murphy, 521 U. S. 320, 333, n. 7 (1997), and
“demands that state-court decisions be given the benefit of
the doubt,” Woodford v. Visciotti, 537 U. S. 19, 24 (2002)
6                            RENICO v. LETT

                           Opinion of the Court

(per curiam).1
   The “clearly established Federal law” in this area is
largely undisputed. In Perez, we held that when a judge
discharges a jury on the grounds that the jury cannot
reach a verdict, the Double Jeopardy Clause does not bar a
new trial for the defendant before a new jury. 9 Wheat., at
579–580. We explained that trial judges may declare a
mistrial “whenever, in their opinion, taking all the cir
cumstances into consideration, there is a manifest neces
sity” for doing so. Id., at 580. The decision to declare a
mistrial is left to the “sound discretion” of the judge, but
“the power ought to be used with the greatest caution,
under urgent circumstances, and for very plain and obvi
ous causes.” Ibid.
   Since Perez, we have clarified that the “manifest neces
sity” standard “cannot be interpreted literally,” and that a
mistrial is appropriate when there is a “ ‘high degree’ ” of
necessity. Washington, supra, at 506. The decision
whether to grant a mistrial is reserved to the “broad dis
cretion” of the trial judge, a point that “has been consis
tently reiterated in decisions of this Court.” Illinois v.
Somerville, 410 U. S. 458, 462 (1973). See also Gori v.
United States, 367 U. S. 364, 368 (1961).
   In particular, “[t]he trial judge’s decision to declare a
mistrial when he considers the jury deadlocked is . . .
accorded great deference by a reviewing court.” Washing
——————
    1 Thedissent correctly points out that AEDPA itself “never uses the
term ‘deference.’ ” Post, at 19 (opinion of STEVENS, J.). But our cases
have done so over and over again to describe the effect of the threshold
restrictions in 28 U. S. C. §2254(d) on granting federal habeas relief to
state prisoners. See, e.g., Wellons v. Hall, 558 U. S. ___, ___, n. 3 (2010)
(per curiam) (slip op., at 5, n. 3); Smith v. Spisak, 558 U. S. ___, ___
(2010) (slip op., at 2); McDaniel v. Brown, 558 U. S. ___, ___ (2010) (per
curiam) (slip op., at 13); Cone v. Bell, 556 U. S. ___, ___, (2009) (slip op.,
at 13, 23); Knowles v. Mirzayance, 556 U. S. ___, ___ n. 2 (2009) (slip
op., at 9, n. 2); Waddington v. Sarausad, 555 U. S. ___, ___ (2009) (slip
op., at 14).
                  Cite as: 559 U. S. ____ (2010)             7

                      Opinion of the Court

ton, 434 U. S., at 510. A “mistrial premised upon the trial
judge’s belief that the jury is unable to reach a verdict [has
been] long considered the classic basis for a proper mis
trial.” Id., at 509; see also Downum v. United States, 372
U. S. 734, 736 (1963) (deadlocked jury is the “classic ex
ample” of when the State may try the same defendant
twice).
   The reasons for “allowing the trial judge to exercise
broad discretion” are “especially compelling” in cases
involving a potentially deadlocked jury. Washington, 434
U. S., at 509. There, the justification for deference is that
“the trial court is in the best position to assess all the
factors which must be considered in making a necessarily
discretionary determination whether the jury will be able
to reach a just verdict if it continues to deliberate.” Id., at
510, n. 28. In the absence of such deference, trial judges
might otherwise “employ coercive means to break the
apparent deadlock,” thereby creating a “significant risk
that a verdict may result from pressures inherent in the
situation rather than the considered judgment of all the
jurors.” Id., at 510, 509.
   This is not to say that we grant absolute deference to
trial judges in this context. Perez itself noted that the
judge’s exercise of discretion must be “sound,” 9 Wheat., at
580, and we have made clear that “[i]f the record reveals
that the trial judge has failed to exercise the ‘sound discre
tion’ entrusted to him, the reason for such deference by an
appellate court disappears.” Washington, 434 U. S., at
510, n. 28. Thus “if the trial judge acts for reasons com
pletely unrelated to the trial problem which purports to be
the basis for the mistrial ruling, close appellate scrutiny is
appropriate.” Ibid. Similarly, “if a trial judge acts irra
tionally or irresponsibly, . . . his action cannot be con
doned.” Id., at 514 (citing United States v. Jorn, 400 U. S.
470 (1971), and Somerville, supra, at 469).
   We have expressly declined to require the “mechanical
8                      RENICO v. LETT

                      Opinion of the Court

application” of any “rigid formula” when trial judges de
cide whether jury deadlock warrants a mistrial. Wade v.
Hunter, 336 U. S. 684, 691, 690 (1949). We have also
explicitly held that a trial judge declaring a mistrial is not
required to make explicit findings of “ ‘manifest necessity’ ”
nor to “articulate on the record all the factors which in
formed the deliberate exercise of his discretion.” Washing
ton, supra, at 517. And we have never required a trial
judge, before declaring a mistrial based on jury deadlock,
to force the jury to deliberate for a minimum period of
time, to question the jurors individually, to consult with
(or obtain the consent of) either the prosecutor or defense
counsel, to issue a supplemental jury instruction, or to
consider any other means of breaking the impasse. In
1981, then-Justice Rehnquist noted that this Court had
never “overturned a trial court’s declaration of a mistrial
after a jury was unable to reach a verdict on the ground
that the ‘manifest necessity’ standard had not been met.”
Winston v. Moore, 452 U. S. 944, 947 (opinion dissenting
from denial of certiorari). The same remains true today,
nearly 30 years later.
   The legal standard applied by the Michigan Supreme
Court in this case was whether there was an abuse of the
“broad discretion” reserved to the trial judge. Somerville,
supra, at 462; Washington, supra, at 509. This type of
general standard triggers another consideration under
AEDPA. When assessing whether a state court’s applica
tion of federal law is unreasonable, “the range of reason
able judgment can depend in part on the nature of the
relevant rule” that the state court must apply. Yarbor
ough v. Alvarado, 541 U. S. 652, 664 (2004). Because
AEDPA authorizes federal courts to grant relief only when
state courts act unreasonably, it follows that “[t]he more
general the rule” at issue—and thus the greater the poten
tial for reasoned disagreement among fair-minded
judges—“the more leeway [state] courts have in reaching
                 Cite as: 559 U. S. ____ (2010)           9

                     Opinion of the Court

outcomes in case-by-case determinations.” Ibid.; see also
Knowles v. Mirzayance, 556 U. S. ___, ___ (2009) (slip op.,
at 11).
                              III
   In light of all the foregoing, the Michigan Supreme
Court’s decision in this case was not unreasonable under
AEDPA, and the decision of the Court of Appeals to grant
Lett a writ of habeas corpus must be reversed.
   The Michigan Supreme Court’s adjudication involved a
straightforward application of our longstanding prece
dents to the facts of Lett’s case. The court cited our own
double jeopardy cases—from Perez to Washington—
elaborating upon the “manifest necessity” standard for
granting a mistrial and noting the broad deference that
appellate courts must give trial judges in deciding whether
that standard has been met in any given case. Lett, 466
Mich., at 216–222, 644 N. W. 2d, at 749–752. It then
applied those precedents to the particular facts before it
and found no abuse of discretion, especially in light of the
length of deliberations after a short and uncomplicated
trial, the jury notes suggesting heated discussions and
asking what would happen “if we can’t agree,” and—
“[m]ost important”—“the fact that the jury foreperson
expressly stated that the jury was not going to reach a
verdict.” Id., at 223, 644 N. W. 2d, at 753. In these cir
cumstances, it was reasonable for the Michigan Supreme
Court to determine that the trial judge had exercised
sound discretion in declaring a mistrial.
   The Court of Appeals for the Sixth Circuit concluded
otherwise. It did not contest the Michigan Supreme
Court’s description of the objective facts, but disagreed
with the inferences to be drawn from them. For example,
it speculated that the trial judge may have misinterpreted
the jury’s notes as signs of discord and deadlock when,
read literally, they expressly stated no such thing. 316
10                         RENICO v. LETT

                          Opinion of the Court

Fed. Appx., at 427. It further determined that the judge’s
brief colloquy with the foreperson may have wrongly
implied a false equivalence between “mere disagreement”
and “genuine deadlock,” and may have given rise to “inap
propriate pressure” on her to say that the jury would be
unable to reach a verdict. Id., at 426–427. The trial
judge’s mistakes were so egregious, in the Court of Ap
peals’ view, that the Michigan Supreme Court’s opinion
finding no abuse of discretion was not only wrong but
objectively unreasonable. Id., at 427.
   The Court of Appeals’ interpretation of the trial record
is not implausible. Nor, for that matter, is the more in
ventive (surely not “crude”) speculation of the dissent.
Post, at 10. After all, the jury only deliberated for four
hours, its notes were arguably ambiguous, the trial judge’s
initial question to the foreperson was imprecise, and the
judge neither asked for elaboration of the foreperson’s
answers nor took any other measures to confirm the fore
person’s prediction that a unanimous verdict would not be
reached.2
   But other reasonable interpretations of the record are
also possible. Lett’s trial was not complex, and there is no
reason that the jury would necessarily have needed more
than a few hours to deliberate over his guilt. The notes
the jury sent to the judge certainly could be read as re
flecting substantial disagreement, even if they did not say
so outright. Most important, the foreperson expressly told
the judge—in response to her unambiguous question “Are
you going to reach a unanimous verdict, or not?”—that the
jury would be unable to agree. Lett, supra, at 210, 644
N. W. 2d, at 745.
   Given the foregoing facts, the Michigan Supreme
——————
  2 We do not think it reasonable, however, to contend that “the fore

person had no solid basis for estimating the likelihood of deadlock.”
Post, at 12. She had, after all, participated in the jury’s deliberations.
                     Cite as: 559 U. S. ____ (2010)                  11

                         Opinion of the Court

Court’s decision upholding the trial judge’s exercise of
discretion—while not necessarily correct—was not objec
tively unreasonable.3 Not only are there a number of
plausible ways to interpret the record of Lett’s trial, but
the standard applied by the Michigan Supreme Court—
whether the judge exercised sound discretion—is a general
one, to which there is no “plainly correct or incorrect”
answer in this case. Yarborough, 541 U. S., at 664; see
also Knowles, supra, at ___ (slip op., at 11). The Court of
Appeals’ ruling in Lett’s favor failed to grant the Michigan
courts the dual layers of deference required by AEDPA
and our double jeopardy precedents.
   The Court of Appeals also erred in a second respect. It
relied upon its own decision in Fulton v. Moore, 520 F. 3d
522 (CA6 2008), for the proposition “that Arizona v. Wash
ington sets forth three factors that determine whether a
judge has exercised sound discretion in declaring a mis
trial: whether the judge (1) heard the opinions of the
parties’ counsel about the propriety of the mistrial; (2)
considered the alternatives to a mistrial; and (3) acted
deliberately, instead of abruptly.” 316 Fed. Appx., at 426.
It then cited Fulton’s interpretation of Washington to
buttress its conclusion that the Michigan Supreme Court
erred in concluding that the trial judge had exercised
sound discretion. 316 Fed. Appx., at 428.
   The Fulton decision, however, does not constitute
“clearly established Federal law, as determined by the
——————
   3 It is not necessary for us to decide whether the Michigan Supreme

Court’s decision—or, for that matter, the trial judge’s declaration of a
mistrial—was right or wrong. The latter question, in particular, is a
close one. As Lett points out, at a hearing before the Michigan Court of
Appeals, the state prosecutor expressed the view that the judge had in
fact erred in dismissing the jury and declaring a mistrial. The Michi
gan Supreme Court declined to accept this confession of error, People v.
Lett, 463 Mich. 939, 620 N. W. 2d 855 (2000), and in any event—for the
reasons we have explained—whether the trial judge was right or wrong
is not the pertinent question under AEDPA.
12                      RENICO v. LETT

                      Opinion of the Court

Supreme Court,” §2254(d)(1), so any failure to apply that
decision cannot independently authorize habeas relief
under AEDPA. Nor, as the dissent suggests, can Fulton
be understood merely to “illuminat[e]” Washington. Post,
at 18. Washington nowhere established these three fac
tors as a constitutional test that “determine[s]” whether a
trial judge has exercised sound discretion in declaring a
mistrial. 316 Fed. Appx., at 426.
   In concluding that Lett is not entitled to a writ of ha
beas corpus, we do not deny that the trial judge could have
been more thorough before declaring a mistrial. As the
Court of Appeals pointed out, id., at 427–428, she could
have asked the foreperson additional followup questions,
granted additional time for further deliberations, or con
sulted with the prosecutor and defense counsel before
acting. Any of these steps would have been appropriate
under the circumstances. None, however, was required—
either under our double jeopardy precedents or, by exten
sion, under AEDPA.
                         *     *    *
  AEDPA prevents defendants—and federal courts—from
using federal habeas corpus review as a vehicle to second
guess the reasonable decisions of state courts. Whether or
not the Michigan Supreme Court’s opinion reinstating
Lett’s conviction in this case was correct, it was clearly not
unreasonable. The judgment of the Court of Appeals is
reversed, and the case is remanded for further proceedings
consistent with this opinion.
                                               It is so ordered.
                    Cite as: 559 U. S. ____ (2010)                   1

                        STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 09–338
                             _________________


        PAUL RENICO, WARDEN, PETITIONER v.

                 REGINALD LETT

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                            [May 3, 2010]


    JUSTICE STEVENS, with whom JUSTICE SOTOMAYOR
joins, and with whom JUSTICE BREYER joins as to Parts I
and II, dissenting.
    At common law, courts went to great lengths to ensure
the jury reached a verdict. Fourteenth-century English
judges reportedly loaded hung juries into oxcarts and
carried them from town to town until a judgment
“ ‘bounced out.’ ”1 Less enterprising colleagues kept jurors
as de facto “prisoners” until they achieved unanimity.2
The notion of a mistrial based on jury deadlock did not
appear in Blackstone’s Commentaries;3 it is no surprise,
then, that colonial juries virtually always returned a
verdict.4 Well into the 19th and even the 20th century,
——————
  1 Comment, Deadlocked Juries and Dynamite: A Critical Look at the

“Allen Charge,” 31 U. Chi. L. Rev. 386 (1964) (citing G. Crabb, A
History of English Law 287 (1829)); see King v. Ledgingham, 1 Vent.
97, 86 Eng. Rep. 67 (K. B. 1670); 2 M. Hale, Pleas of the Crown 297
(1736).
  2 J. Baker, An Introduction to English Legal History 75 (4th ed.

2002); see also 1 W. Holdsworth, A History of English Law 318–319
(rev. 7th ed. 1956).
  3 “When the evidence on both sides is closed,” Blackstone observed of

criminal cases, “the jury cannot be discharged till they have given in
their verdict.” 4 Commentaries on the Laws of England 354 (1769).
  4 See Thomas & Greenbaum, Justice Story Cuts the Gordian Knot of

Hung Jury Instructions, 15 Wm. & Mary Bill Rights J. 893, 897 (2007).
2                           RENICO v. LETT

                          STEVENS, J., dissenting

some American judges continued to coax unresolved juries
toward consensus by threatening to deprive them of heat,5
sleep,6 or sustenance7 or to lock them in a room for a pro
longed period of time.8
   Mercifully, our legal system has evolved, and such harsh
measures are no longer tolerated. Yet what this history
demonstrates—and what has not changed—is the respect
owed “a defendant’s valued right to have his trial com
pleted by a particular tribunal.” Wade v. Hunter, 336
U. S. 684, 689 (1949). Our longstanding doctrine applying
the Double Jeopardy Clause attests to the durability and
fundamentality of this interest.
   “The reasons why this ‘valued right’ merits constitu
tional protection are worthy of repetition.” Arizona v.
Washington, 434 U. S. 497, 503 (1978).
     “Even if the first trial is not completed, a second
     prosecution may be grossly unfair. It increases the fi
     nancial and emotional burden on the accused, pro
     longs the period in which he is stigmatized by an un
     resolved accusation of wrongdoing, and may even
     enhance the risk that an innocent defendant may be
     convicted. The danger of such unfairness to the de
     fendant exists whenever a trial is aborted before it is
     completed. Consequently, as a general rule, the
     prosecutor is entitled to one, and only one, opportu
     nity to require an accused to stand trial.” Id., at 503–
     505 (footnotes omitted).
——————
According to these scholars, “[t]he first report of a mistrial for failure to
reach a verdict in an American court was 1807.” Ibid.
  5 See, e.g., Mead v. Richland Center, 237 Wis. 537, 540–541, 297

N. W. 419, 421 (1941).
  6 See, e.g., Commonwealth v. Moore, 398 Pa. 198, 204–205, 157 A. 2d

65, 69 (1959).
  7 See, e.g., Cole v. Swan, 4 Greene 32, 33 (Iowa 1853).
  8 See, e.g., Canterberry v. Commonwealth, 222 Ky. 510, 513–514, 1

S. W. 2d 976, 977 (1928).
                     Cite as: 559 U. S. ____ (2010)                    3

                        STEVENS, J., dissenting

“The underlying idea . . . is that the State with all its
resources and power should not be allowed to make re
peated attempts to convict an individual for an alleged
offense, thereby subjecting him to embarrassment, ex
pense and ordeal and compelling him to live in a continu
ing state of anxiety and insecurity, as well as enhancing
the possibility that even though innocent he may be found
guilty.” Green v. United States, 355 U. S. 184, 187–188
(1957).9
   We have come over the years to recognize that jury
coercion poses a serious threat to jurors and defendants
alike, and that the accused’s interest in a single proceed
ing must sometimes yield “to the public’s interest in fair
trials designed to end in just judgments,” Wade, 336 U. S.,
at 689; and we have therefore carved out exceptions to the
common-law rule. But the exceptions are narrow. For a
mistrial to be granted at the prosecutor’s request, “the
prosecutor must shoulder the burden of justifying the
mistrial if he is to avoid the double jeopardy bar. His
burden is a heavy one.” Washington, 434 U. S., at 505. A
judge who acts sua sponte in declaring a mistrial must
similarly make sure, and must enable a reviewing court to
confirm, that there is a “ ‘manifest necessity’ ” to deprive
the defendant of his valued right. Ibid.
   In this case, the trial judge did not meet that burden.
The record suggests that she discharged the jury without
considering any less extreme courses of action, and the
record makes quite clear that she did not fully appreciate
the scope or significance of the ancient right at stake. The
Michigan Supreme Court’s decision rejecting Reginald
Lett’s double jeopardy claim was just as clearly in error.
——————
  9 As Justice Harlan observed, “[a] power in government to subject the

individual to repeated prosecutions for the same offense would cut
deeply into the framework of procedural protections which the Consti
tution establishes for the conduct of a criminal trial.” United States v.
Jorn, 400 U. S. 470, 479 (1971) (plurality opinion).
4                          RENICO v. LETT

                        STEVENS, J., dissenting

                               I
   No one disputes that a “genuinely deadlocked jury” is
“the classic basis” for declaring a mistrial or that such
declaration, under our doctrine, does not preclude reprose
cution, id., at 509; what is disputed in this case is whether
the trial judge took adequate care to ensure the jury was
genuinely deadlocked. A long line of precedents from this
Court establishes the “governing legal principle[s],” Wil
liams v. Taylor, 529 U. S. 362, 413 (2000), for resolving
this question. Although the Court acknowledges these
precedents, ante, at 6–8, it minimizes the heavy burden we
have placed on trial courts.
   “The fountainhead decision . . . is United States v. Perez,
9 Wheat. 579 (1824).” Illinois v. Somerville, 410 U. S. 458,
461 (1973).10 Writing for a unanimous Court, Justice
Story articulated a “manifest necessity” standard that
continues to govern the double jeopardy analysis for mis
trial orders:
     “We think, that in all cases of this nature, the law has
     invested Courts of justice with the authority to dis
     charge a jury from giving any verdict, whenever, in
     their opinion, taking all the circumstances into con
     sideration, there is a manifest necessity for the act, or
     the ends of public justice would otherwise be defeated.
     They are to exercise a sound discretion on the subject;
     and it is impossible to define all the circumstances,
     which would render it proper to interfere. To be sure,
     the power ought to be used with the greatest caution,
     under urgent circumstances, and for very plain and
     obvious causes; and, in capital cases especially, Courts
     should be extremely careful how they interfere with
     any of the chances of life, in favour of the prisoner.
     But, after all, they have the right to order the dis
——————
  10 See also Gori v. United States, 367 U. S. 364, 368 (1961) (Perez is

“authoritative starting point of our law in this field”).
                 Cite as: 559 U. S. ____ (2010)            5

                    STEVENS, J., dissenting

    charge; and the security which the public have for the
    faithful, sound, and conscientious exercise of this dis
    cretion, rests, in this, as in other cases, upon the re
    sponsibility of the Judges, under their oaths of office.”
    United States v. Perez, 9 Wheat. 579, 580 (1824).
   This passage, too, is worthy of repetition, because in it
the Perez Court struck a careful balance. The Court estab
lished the authority of trial judges to discharge the jury
prior to verdict, but in recognition of the novelty and
potential injustice of the practice, the Court subjected that
authority to several constraints: The judge may not de
clare a mistrial unless “there is a manifest necessity for
the act” or “the ends of public justice” so require; and in
determining whether such conditions exist, the judge must
exercise “sound discretion,” “conscientious[ness],” and “the
greatest caution,” reserving the discharge power for “ur
gent circumstances” and “very plain and obvious causes.”
Ibid. What exact circumstances and causes would meet
that bar, the Court declined to specify. Recognizing that
trial proceedings may raise innumerable complications, so
that “it is impossible to define” in advance all of the possi
ble grounds for “interfere[nce],” the Court set forth general
standards for judicial conduct rather than categorical
rules for specific classes of situations. Ibid.
   The seeds of our entire jurisprudence on the permissibil
ity of retrial following an initial mistrial are packed into
this one passage. Later Courts have fleshed out Perez,
without making significant innovations or additions.
Justice Story’s formulation has been “quoted over and over
again to provide guidance in the decision of a wide variety
of cases,” Washington, 434 U. S., at 506, and it has been
“consistently adhered to by this Court in subsequent
decisions,” Somerville, 410 U. S., at 462.
   Thus, we have repeatedly reaffirmed that the power to
discharge the jury prior to verdict should be reserved for
6                           RENICO v. LETT

                         STEVENS, J., dissenting

“extraordinary and striking circumstances,” Downum v.
United States, 372 U. S. 734, 736 (1963) (internal quota
tion marks omitted); that the trial judge may not take this
“weighty” step, Somerville, 410 U. S., at 471, unless and
until he has “scrupulous[ly]” assessed the situation and
“take[n] care to assure himself that [it] warrants action on
his part foreclosing the defendant from a potentially fa
vorable judgment by the tribunal,” United States v. Jorn,
400 U. S. 470, 485, 486 (1971) (plurality opinion);11 that, to
exercise sound discretion, the judge may not act “irration
ally,” “irresponsibly,” or “precipitately” but must instead
act “deliberately” and “careful[ly],” Washington, 434 U. S.,
at 514–515, 516;12 and that, in view of “the elusive nature
of the problem,” mechanical rules are no substitute in the
double jeopardy mistrial context for the sensitive applica
tion of general standards, Jorn, 400 U. S., at 485 (plurality
opinion).13 The governing legal principles in this area are
just that—principles—and their application to any par
ticular set of facts entails an element of judgment.
   As the Court emphasizes, we have also repeatedly reaf
——————
    11 Seealso Jorn, 400 U. S., at 486 (“[I]n the final analysis, the judge
must always temper the decision whether or not to abort the trial by
considering the importance to the defendant of being able, once and for
all, to conclude his confrontation with society through the verdict of a
tribunal he might believe to be favorably disposed to his fate”). Jorn
was technically a plurality opinion, but in all relevant respects it was a
majority product. Justices Black and Brennan believed the Court
lacked jurisdiction over the appeal, and for that reason they withheld
their full assent. Id., at 488 (statement concurring in judgment).
“However, in view of a decision by a majority of the Court to reach the
merits, they join[ed] the judgment of the Court.” Ibid. As petitioner
acknowledges, Jorn broke no new ground: Its “holding is consistent
[with] and no broader than Perez.” Reply Brief for Petitioner 18, n. 50.
   12 See Brief for Petitioner 13–14, 25, 32 (recognizing this “constitu

tional floor”).
   13 Accord, Arizona v. Washington, 434 U. S. 497, 506 (1978); Illinois v.

Somerville, 410 U. S. 458, 462 (1973); Downum v. United States, 372
U. S. 734, 737 (1963); Gori, 367 U. S., at 369.
                 Cite as: 559 U. S. ____ (2010)           7

                    STEVENS, J., dissenting

firmed that trial judges have considerable leeway in de
termining whether the jury is deadlocked, that they are
not bound to use specific procedures or to make specific
findings, and that reviewing courts must accord broad
deference to their decisions. Ante, at 6–8. But the review
ing court still has an important role to play; the applica
tion of deference “does not, of course, end the inquiry.”
Washington, 434 U. S., at 514. “In order to ensure that
[the defendant’s constitutional] interest is adequately
protected, reviewing courts have an obligation to satisfy
themselves that, in the words of Mr. Justice Story, the
trial judge exercised ‘sound discretion’ in declaring a
mistrial.” Ibid. “If the record reveals that the trial judge
has failed to exercise the ‘sound discretion’ entrusted to
him, the reason for . . . deference by an appellate court
disappears.” Id., at 510, n. 28. And while trial judges
need not follow any precise regimen to facilitate appellate
review, they must at least take care to ensure that “[t]he
basis for [a] mistrial order is adequately disclosed by the
record.” Id., at 517.
   Our precedents contain examples of judicial action on
both sides of the line. We have, for instance, allowed a
second trial when the jurors in the first trial, after 40
hours of deliberation, “announced in open court that they
were unable to agree,” and no “specific and traversable
fact[s]” called their deadlock into question. Logan v.
United States, 144 U. S. 263, 298 (1892). We have like
wise permitted reprosecution when the initial judge heard
“extended argument” from both parties on the mistrial
motion, acted with evident “concern for the possible double
jeopardy consequences of an erroneous ruling,” and “ac
corded careful consideration to [the defendant’s] interest
in having the trial concluded in a single proceeding.”
Washington, 434 U. S., at 501, 515, 516.
   On the other hand, we have barred retrial when the first
judge acted “abruptly,” cutting off the prosecutor “in mid
8                       RENICO v. LETT

                     STEVENS, J., dissenting

stream” and discharging the jury without giving the par
ties an opportunity to object. Jorn, 400 U. S., at 487 (plu
rality opinion); see also Somerville, 410 U. S., at 469
(characterizing Jorn judge’s actions as “erratic”). And we
have opined that, while trial judges have considerable
leeway in deciding whether to discharge the jury, “[w]e
resolve any doubt in favor of the liberty of the citizen,
rather than exercise what would be an unlimited, uncer
tain, and arbitrary judicial discretion.” Downum, 372
U. S., at 738 (internal quotation marks omitted).
                               II
   The Court accurately describes the events leading up to
this trial judge’s declaration of mistrial, ante, at 2–3, but it
glides too quickly over a number of details that, taken
together, show her decisionmaking was neither careful nor
well considered. If the “manifest necessity” and “sound
discretion” standards are to have any force, we must
demand more from our trial courts.
   It is probably fair to say that this trial was not espe
cially complex, ante, at 4, 10, but neither was it a trivial
affair. Lett was charged with the most serious of crimes,
first-degree murder, as well as possession of a firearm
during the commission of a felony. He faced a potential
sentence of life imprisonment if convicted. Seventeen
witnesses provided testimony over the course of 10 calen
dar days. See 507 F. Supp. 2d 777, 779, 785–786 (ED
Mich. 2007); see also id., at 785 (discussing “piecemeal
fashion” in which evidence was presented to the jury).
   The jury’s first period of deliberation on Thursday after
noon lasted less than 40 minutes. “The jury likely spent”
that brief session “doing little more than electing a fore
person.” People v. Lett, 466 Mich. 206, 227, 644 N. W. 2d
743, 755 (2002) (Cavanagh, J., dissenting). The jury de
liberated a few more hours on Friday morning prior to
discharge. During that time, it sent the trial court seven
                  Cite as: 559 U. S. ____ (2010)            9

                     STEVENS, J., dissenting

notes. Most were inconsequential, routine queries. The
first note on Friday morning raised “ ‘a concern about [the
jurors’] voice levels,’ ” Letter from M. McCowan to Clerk of
Court (Mar. 4, 2010), p. 2, but nothing in the record re
lates this concern to the substance or tenor of their discus
sion. At 12:27 p.m., the jury sent the fateful missive,
asking: “ ‘What if we can’t agree? [M]istrial? [R]etrial?
[W]hat?’ ” Ibid. Seconds later, still at 12:27 p.m., the jury
sent another note: “ ‘What about lunch?’ ” Ibid.
   At 12:45 p.m., the trial judge initiated a colloquy with
the foreperson that concluded in the mistrial declaration.
See ante, at 2–3 (reproducing transcript of colloquy). Even
accounting for the imprecision of oral communication, the
judge made an inordinate number of logical and legal
missteps during this short exchange. Cf. Somerville, 410
U. S., at 469 (critiquing “erratic” mistrial inquiry). It does
not take much exegetical skill to spot them.
   The judge began by stating: “ ‘I received your note ask
ing me what if you can’t agree? And I have to conclude
from that that that is your situation at this time.’ ” Ante,
at 2. This “ ‘conclu[sion]’ ” was a non sequitur. The note
asked what would happen if the jury could not agree; it
gave no indication that the jury had already reached an
irrevocable impasse. The judge ignored the request for
information that the note actually contained. Instead, she
announced that deadlock was the jury’s “ ‘situation at this
time,’ ” thereby prejudging the question she had ostensibly
summoned the foreperson to probe: namely, whether the
jury was in fact deadlocked.
    The judge continued: “ ‘I need to ask you if the jury is
deadlocked; in other words, is there a disagreement as to
the verdict?’ ” Ante, at 2–3. As the Federal Court of Ap
peals observed, this question “improperly conflated dead
lock with mere disagreement.” 316 Fed. Appx. 421, 426
(CA6 2009). Deadlock is a “condition or situation in which
it is impossible to proceed or act; a complete standstill.” 4
10                    RENICO v. LETT

                    STEVENS, J., dissenting

Oxford English Dictionary 290 (2d ed. 1989). Disagree
ment among jurors is perfectly normal and does not come
close to approaching the “imperious necessity” we have
required for their discharge. Downum, 372 U. S., at 736.
   The trial judge then modulated her inquiry: “ ‘Do you
believe [the jury] is hopelessly deadlocked?’ ” Ante, at 3.
The foreperson was in the midst of replying, “ ‘The major
ity of us don’t believe that—,’ ” when the judge appears to
have cut her off. Ibid. One cannot “fault the trial judge”
for wanting “to preserve the secrecy of jury deliberations,”
507 F. Supp. 2d, at 787, but two aspects of the foreperson’s
truncated reply are notable. First, it “tends to show that
the foreperson did not feel prepared to declare definitively
that the jury was hopelessly deadlocked.” Ibid. If she had
been so prepared, then it is hard to see why she would
begin her response with a descriptive account of the “ ‘ma
jority’ ” viewpoint.
   Second, the foreperson’s reply suggests the jury may
have been leaning toward acquittal. Admittedly, this is
crude speculation, but it is entirely possible that the fore
person was in the process of saying, “The majority of us
don’t believe that he’s guilty.” Or: “The majority of us
don’t believe that there is sufficient evidence to prove one
of the counts.” (On retrial, Lett was convicted on both
counts.) These possibilities are, I submit, linguistically
more probable than something like the following: “The
majority of us don’t believe that Lett is guilty, whereas a
minority of us believe that he is—and we are hopelessly
deadlocked on the matter.” And they are logically far more
probable than something along the lines of, “The majority
of us don’t believe that we will ever be able to reach a
verdict,” as the foreperson had been given no opportunity
to poll her colleagues on this point. Yet only such implau
sible endings could have supported a conclusion that it
                    Cite as: 559 U. S. ____ (2010)                  11

                        STEVENS, J., dissenting

was manifestly necessary to discharge the jury.14
   The judge then steered the conversation back to the
issue of deadlock, asking: “ ‘Are you going to reach a unani
mous verdict, or not?’ ” Ante, at 3. After the foreperson
hesitated, the judge persisted: “ ‘Yes or no?’ ” Ibid. The
foreperson replied: “ ‘No, Judge.’ ” Ibid. Two aspects of
this interchange are also notable. First, the judge’s ques
tion, though “very direct,” was “actually rather ambigu
ous,” because it gave the foreperson no temporal or legal
context within which to understand what was being asked.
507 F. Supp. 2d, at 787. “The foreperson could have easily
thought the judge meant, ‘Are you going to reach a
unanimous verdict in the next hour?’ or ‘before the lunch
recess?’ or ‘by the end of the day?’ ” Ibid. (emphasis de
leted). Even if the foreperson assumed no time constraint,
she could have easily thought the judge meant, “Are you,
in your estimation, more likely than not to reach a unani
mous verdict?” An affirmative answer to that question
would likewise fall far short of manifest necessity.
   Second, the foreperson’s hesitation suggests a lack of
confidence in her position. That alone ought to have called
into question the propriety of a mistrial order. But the
judge bore down and demanded an unqualified answer,
“ ‘Yes or no.’ ” Most of the time when we worry about
judicial coercion of juries, we worry about judges pressur
ing them, in the common-law manner, to keep deliberating
until they return a verdict they may not otherwise have
——————
   14 Another reading of the foreperson’s reply is available: Her state

ment,“ ‘The majority of us don’t believe that,’ ” may have been a com
plete sentence. In other words, she may have meant to convey, “The
majority of us don’t believe that we are hopelessly deadlocked.” The
trial-court transcript places an em dash rather than a period after the
word “that,” but this is hardly dispositive evidence of intonation or
intent. However, the trial judge’s contemporaneous reaction, the fact
that the foreperson was not permitted to consult with the other jurors
on the issue of deadlock, and respondent’s failure to advance this
reading undercut its plausibility.
12                    RENICO v. LETT

                    STEVENS, J., dissenting

chosen. This judge exerted pressure so as to prevent the
jury from reaching any verdict at all. In so doing, she cut
off deliberations well before the point when it was clear
they would no longer be fruitful. Recall that prior to
summoning the foreperson for their colloquy, the trial
judge gave her no opportunity to consult with the other
jurors on the matter that would be discussed. So, the
foreperson had no solid basis for estimating the likelihood
of deadlock. Recall, as well, that almost immediately after
sending the judge a note asking what would happen if
they disagreed, the jury sent a note asking about lunch.
Plainly, this was a group that was prepared to go on with
its work.
   The judge then declared a mistrial on the spot. Her
entire exchange with the foreperson took three minutes,
from 12:45 p.m. to 12:48 p.m. App. to Pet. for Cert. 93a–
94a. The entire jury deliberations took roughly four
hours. The judge gave the parties no opportunity to com
ment on the foreperson’s remarks, much less on the ques
tion of mistrial. Cf. Washington, 434 U. S., at 515–516
(trial judge “gave both defense counsel and the prosecutor
full opportunity to explain their positions on the propriety
of a mistrial”); Fed. Rule Crim. Proc. 26.3 (“Before order
ing a mistrial, the court must give each defendant and the
government an opportunity to comment on the propriety of
the order, to state whether that party consents or objects,
and to suggest alternatives”). Just as soon as the judge
declared a mistrial, she set a new pretrial date, discharged
the jury, and concluded proceedings. By 12:50 p.m., eve
ryone was free to take off for the weekend. App. to Pet. for
Cert. 94a.
   In addition to the remarkable “hast[e],” Washington, 434
U. S., at 515, n. 34, and “inexplicabl[e] abrupt[ness],” 316
Fed. Appx., at 428, with which she acted, it is remarkable
what the trial judge did not do. “Never did the trial judge
consider alternatives or otherwise provide evidence that
                     Cite as: 559 U. S. ____ (2010)                    13

                         STEVENS, J., dissenting

she exercised sound discretion. For example, the judge did
not poll the jurors, give an instruction ordering further
deliberations, query defense counsel about his thoughts on
continued deliberations, or indicate on the record why a
mistrial declaration was necessary.” Lett, 466 Mich., at
227–228, 644 N. W. 2d, at 755 (Cavanagh, J., dissenting).
Nor did the judge invite any argument or input from the
prosecutor, make any findings of fact or provide any
statements illuminating her thought process, follow up on
the foreperson’s final response, or give any evident consid
eration to the ends of public justice or the balance between
the defendant’s rights and the State’s interests. The
manner in which this discharge decision was made con
travened standard trial-court guidelines.15 The judge may
not have had a constitutional obligation to take any one of
——————
  15 See, e.g., ABA Standards for Criminal Justice, Discovery and Trial
by Jury 15–5.4, pp. 256–257 (3d ed. 1996) (“A trial judge should be able
to send the jury back for further deliberations notwithstanding its
indication that it has been unable to agree. The general view is that a
court may send the jury back for additional deliberations even though
the jury has indicated once, twice, or several times that it cannot agree
or even after jurors have requested that they be discharged. . . . [I]t is
believed that a jury should not be permitted to avoid a reasonable
period of deliberation merely by repeated indications that it is unhappy
over its inability to agree”); Federal Judicial Center, Manual on Recur
ring Problems in Criminal Trials 162 (5th ed. 2001) (“Before declaring a
mistrial, a trial judge must consider all the procedural alternatives to a
mistrial, and, after finding none of them to be adequate, make a finding
of manifest necessity for the declaration of a mistrial”); National
Conference of State Trial Judges of the Judicial Administration Divi
sion of the American Bar Association and the National Judicial College,
The Judge’s Book 220 (2d ed. 1994) (“The jury should be given full
opportunity to decide the case, considering the number of days of
evidence it heard”); State Justice Institute, National Center for State
Courts & National Judicial College, Jury Trial Management for the
21st      Century      §3,     Module      #3     (2009),    online     at
http://www.icmelearning.com/jtm (as visited Apr. 30, 2010, and avail
able in Clerk of Court’s case file) (“ ‘Deliberating jurors should be
offered assistance when apparent impasse is reported’ ”).
14                     RENICO v. LETT

                     STEVENS, J., dissenting

the aforementioned measures, but she did have an obliga
tion to exercise sound discretion and thus to “assure
h[er]self that the situation warrant[ed] action on h[er]
part foreclosing the defendant from a potentially favorable
judgment by the tribunal.” Jorn, 400 U. S., at 486 (plural
ity opinion).
   Add all these factors up, and I fail to see how the trial
judge exercised anything resembling “sound discretion” in
declaring a mistrial, as we have defined that term. In
deed, I fail to see how a record could disclose much less
evidence of sound decisionmaking. Within the realm of
realistic, nonpretextual possibilities, this mistrial declara
tion was about as precipitate as one is liable to find.
Despite the multitude of cases involving hung-jury mistri
als that have arisen over the years, neither petitioner nor
the Court has been able to identify any in which such
abrupt judicial action has been upheld. See Tr. of Oral
Arg. 12–15. Even the prosecutor felt compelled to ac
knowledge that the trial court’s decision to discharge the
jury “ ‘clearly was error.’ ” 316 Fed. Appx., at 427 (quoting
postconviction hearing transcript).
   The Michigan Supreme Court’s contrary conclusion was
unreasonable. The court suggested that an abuse of dis
cretion should only be found “ ‘when the result is “so pal
pably and grossly violative of fact and logic that it evi
dences not the exercise of will but perversity of will, not
the exercise of judgment but defiance thereof.” ’ ” Lett, 466
Mich., at 221, n. 12, 644 N. W. 2d, at 751, n. 12 (quoting
Alken-Ziegler, Inc. v. Waterbury Headers Corp., 461 Mich.
219, 227, 600 N. W. 2d 638, 642 (1999)). Finding that the
record in this case “provides sufficient justification for the
mistrial declaration,” Lett, 466 Mich., at 218, 644 N. W.
2d, at 750, the court concluded that the declaration consti
tuted a permissible exercise of judicial discretion, id., at
223, 644 N. W. 2d, at 753. The court listed, without ex
plaining, several reasons for this conclusion. The jury
                     Cite as: 559 U. S. ____ (2010)                    15

                         STEVENS, J., dissenting

“had deliberated for at least four hours following a rela
tively short, and far from complex, trial”; it “had sent out
several notes over the course of its deliberations, including
one that appears to indicate that its discussions may have
been particularly heated”; the parties did not object to the
mistrial order; and, “[m]ost important,” “the jury foreper
son expressly stated that the jury was not going to reach a
verdict.” Ibid.; see ante, at 10 (reprising this list).16
   These reasons do not suffice to justify the mistrial order.
Four hours is not a long time for jury deliberations, par
ticularly in a first-degree murder case. Indeed, it would
have been “remarkable” if the jurors “could review the
testimony of all [the] witnesses in the time they were
given, let alone conclude that they were deadlocked.” 507
F. Supp. 2d, at 786. The jury’s note pertaining to its vol
ume level does not necessarily indicate anything about the
“heated[ness],” Lett, 466 Mich., at 223, 644 N. W. 2d, at
753, of its discussion. “[T]here is no other suggestion in
the record that such was the case, and the trial judge did
not draw that conclusion.” 507 F. Supp. 2d, at 786. Al
——————
  16 Like the trial court before it, the Michigan Supreme Court did not
make any factual findings to bolster its unreasonable legal conclusion.
As the State Court of Appeals noted, the trial judge declared a mistrial
as soon as she extracted a suggestive answer from the foreperson. She
“never even found on the record that the jury was genuinely dead
locked.” People v. Lett, No. 209513, 2000 WL 33423221, *4 (Apr. 21,
2000) (per curiam); see also People v. Lett, 466 Mich. 206, 225, 644
N. W. 2d 743, 754 (2002) (trial court did not “articulate a rationale on
the record”). The Michigan Supreme Court expressly declined to
commit to the position that the jury really was deadlocked or that
manifest necessity really did exist. See, e.g., id., at 220, 644 N. W. 2d,
at 751 (“The issue is not whether this Court would have found manifest
necessity”). Accordingly, even if 28 U. S. C. §2254(e)(1) were to apply to
this appeal, there were no “determination[s] of a factual issue made by
a State court” that we would have to “presum[e] to be correct.” In any
event, none of the relevant facts in the case are disputed, and no
argument concerning §2254(e)(1) was properly raised in this Court or
passed upon below.
16                          RENICO v. LETT

                         STEVENS, J., dissenting

though it would have been preferable if Lett had tried to
lodge an objection, defense counsel was given no meaning
ful opportunity to do so—the judge discharged the jury
simultaneously with her mistrial order, counsel received
no advance notice of either action, and he may not even
have been informed of the content of the jury’s notes. See
ante, at 2; 316 Fed. Appx., at 428 (“At no point before the
actual declaration of the mistrial was it even mentioned
on the record as a potential course of action by the court.
The summary nature of the trial court’s actions . . . ren
dered an objection both unlikely and meaningless” (inter
nal quotation marks omitted)). Counsel’s failure to object
is therefore legally irrelevant.17 And, as detailed above,
the foreperson’s remarks were far more equivocal and
ambiguous, in context, than the Michigan Supreme Court
allowed.
   The Michigan Supreme Court’s defense of the trial
court’s actions is thus weak on its own terms. It collapses
entirely under the weight of the many defects in the trial
court’s process, virtually all of which the court either
overlooked or discounted.
   The unreasonableness of the Michigan Supreme Court’s
decision is highlighted by the decisions of the three other
courts that have addressed Lett’s double jeopardy claim,
each of which ruled in his favor, as well as the dissent
filed by two Michigan Supreme Court Justices and the
——————
  17 See Jorn, 400 U. S., at 487 (plurality opinion) (“[I]ndeed, the trial
judge acted so abruptly in discharging the jury that, had the . . . defen
dant [been disposed] to object to the discharge of the jury, there would
have been no opportunity to do so”); see also Lett, 2000 WL 33423221,
*2 (noting that failure to object to the jury’s discharge does not consti
tute consent under Michigan law). While a defendant’s affirmative
request for or consent to a mistrial may be relevant to the double
jeopardy inquiry, see, e.g., Jorn, 400 U. S., at 485 (plurality opinion), we
have never suggested that defendants must object to such orders to
preserve a claim, much less object to an order issued sua sponte and
without any advance notice.
                    Cite as: 559 U. S. ____ (2010)                17

                       STEVENS, J., dissenting

opinion of the State’s own prosecutor. This Court’s deci
sion unfortunately compounds the deleterious conse
quences of the Michigan Supreme Court’s ruling. “Al
though the trial judge’s decision is entitled to great
deference, it is not the place of a reviewing court to extract
factoids from the record in an attempt to salvage a bad
decision.” 507 F. Supp. 2d, at 787.
                             III
   The Court does not really try to vindicate the Michigan
Supreme Court on the merits, but instead ascribes today’s
outcome to the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA). The foregoing analysis shows why
the Michigan Supreme Court’s ruling cannot be saved by
28 U. S. C. §2254(d)(1), however construed. That ruling
was not only incorrect but also unreasonable by any fair
measure. Three particular facets of the Court’s AEDPA
analysis require a brief comment.
   First, the fact that the substantive legal standard ap
plied by the state court “is a general one” has no bearing
on the standard of review. Ante, at 11. We have said that
“[t]he more general the rule, the more leeway courts have
in reaching outcomes in case-by-case determinations.”
Yarborough v. Alvarado, 541 U. S. 652, 664 (2004). But
this statement stands only for the unremarkable proposi
tion that more broadly framed rules will tend to encom
pass a broader set of conforming applications. Regardless
of the nature of the legal principle at issue, the task of a
federal court remains the same under §2254(d)(1): to
determine whether the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly
established Federal law.” General standards are no less
binding law than discrete rules.18
——————
  18 In recognition of this basic insight, our precedents “have made

clear” that a state-court decision may be “unreasonable” within the
meaning of §2254(d)(1) when the “state court has misapplied a ‘govern
18                          RENICO v. LETT

                         STEVENS, J., dissenting

   Second, I do not agree that the Federal Court of Appeals
“erred” by “rel[ying] upon its own decision” applying Ari
zona v. Washington. Ante, at 11. The Sixth Circuit was
well aware that its own decision “does not constitute
‘clearly established Federal law, as determined by the
Supreme Court.’ ” Ante, at 11–12 (quoting §2254(d)(1)).
The panel expressly stated that it “review[ed] the Michi
gan Supreme Court’s decision to determine only whether
it was objectively unreasonable in light of the holdings of
the Supreme Court.” 316 Fed. Appx., at 425. The panel
examined its own precedents not as the relevant “clearly
established Federal law” under AEDPA, but as a tool for
illuminating the precise contours of that law. Lower
courts routinely look to circuit cases to “provide evidence
that Supreme Court precedents ha[ve] clearly established
a rule as of a particular time or [to] shed light on the
‘reasonableness’ of the state courts’ application of existing
Supreme Court precedents.” 2 R. Hertz & J. Liebman,
Federal Habeas Corpus Practice and Procedure §32.3,
p. 1585, n. 10 (5th ed. 2005) (hereinafter Hertz & Lieb
man). This is a healthy practice—indeed, a vital practice,
considering how few cases this Court decides—and we
have never disapproved it.
   Finally, I do not agree that AEDPA authorizes “the dual
layers of deference” the Court has utilized in this case.
Ante, at 11. There is little doubt that AEDPA “directs
federal courts to attend to every state-court judgment with
utmost care.” Williams, 529 U. S., at 389 (opinion of
——————
ing legal principle’ to ‘a set of facts different from those of the case in
which the principle was announced.’ ” Wiggins v. Smith, 539 U. S. 510,
520 (2003) (quoting Lockyer v. Andrade, 538 U. S. 63, 76 (2003)); see
also Williams v. Taylor, 529 U. S. 362, 413 (2000). This is a critical
feature of our AEDPA jurisprudence. Federal habeas review would be
meaningless if, for relief to be granted, we required a perfect congru
ence between the facts that gave rise to our governing precedents and
the facts that confronted the state court in any particular case.
                 Cite as: 559 U. S. ____ (2010)          19

                    STEVENS, J., dissenting

STEVENS, J.). But the statute never uses the term “defer
ence,” and the legislative history makes clear that Con
gress meant to preserve robust federal-court review. Id.,
at 386–387; see also Hertz & Liebman §32.3, at 1587–
1589, n. 13 (summarizing congressional record and noting
that “[t]he aspect of prior practice that most troubled
AEDPA’s supporters was the federal court’s inattention to,
and lack of respect for, state court decisions that the fed
eral court, if it only looked, would find to be legally cor
rect”). Any attempt to prevent federal courts from exercis
ing independent review of habeas applications would have
been a radical reform of dubious constitutionality, and
Congress “would have spoken with much greater clarity” if
that had been its intent. Williams, 529 U. S., at 379 (opin
ion of STEVENS, J.).
  So on two levels, it is absolutely “necessary for us to
decide whether the Michigan Supreme Court’s decision . . .
was right or wrong.” Ante, at 11, n. 3. If a federal judge
were firmly convinced that such a decision were wrong,
then in my view not only would he have no statutory duty
to uphold it, but he might also have a constitutional obli
gation to reverse it. And regardless of how one conceptu
alizes the distinction between an incorrect and an “unrea
sonable” state-court ruling under §2254(d)(1), one must
always determine whether the ruling was wrong to be able
to test the magnitude of any error. Substantive and meth
odological considerations compel federal courts to give
habeas claims a full, independent review—and then to
decide for themselves. Even under AEDPA, there is no
escaping the burden of judgment.
                       *    *     *
  In this case, Reginald Lett’s constitutional rights were
violated when the trial court terminated his first trial
without adequate justification and he was subsequently
prosecuted for the same offense. The majority does not
20                     RENICO v. LETT

                     STEVENS, J., dissenting

appear to dispute this point, but it nevertheless denies
Lett relief by applying a level of deference to the state
court’s ruling that effectively effaces the role of the federal
courts. Nothing one will find in the United States Code or
the United States Reports requires us to turn a blind eye
to this manifestly unlawful conviction.
  I respectfully dissent.